Citation Nr: 1521533	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran initially submitted a claim for service connection for PTSD.  However, the medical evidence of record reveals a history of psychiatric disorders, including major depressive disorder and bipolar disorder.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For the reasons discussed below, the Board finds that further development is necessary prior to the adjudication of the Veteran's claims.  With respect to his claim for an acquired psychiatric disorder, the record reflects a history of treatment for bipolar disorder, PTSD, and major depressive disorder.  Also of record is a VA examination report from July 2013 finding that the Veteran's psychiatric symptomatology did not meet the applicable criteria for a PTSD diagnosis.  Despite this negative PTSD diagnosis, the examiner conceded that "it is not uncommon for forensic examiners and clinical providers to differ in diagnostic opinion and I cannot comment on the Veteran's previous diagnoses" of PTSD.  The examiner further noted that "[i]t is also possible the Veteran may have met criteria for a diagnosis of PTSD in the past."  In light of the ambiguity presented by these findings and the Veteran's medical history, the Board finds that another VA examination is required to clarify whether the Veteran has PTSD and, if so, determine whether his PTSD is related to service.  In particular, the future examiner should reconcile the previous diagnoses of PTSD with the July 2013 VA examination findings, and should specifically discuss whether the Veteran's symptomatology has met the diagnostic requirements for PTSD at any time during the appeal period.  The future examiner should also identify any other psychiatric disorders, including major depressive disorder, and determine whether such are related to service.

With respect to the Veteran's claim for cervical spine disability, the Board notes that a VA examination has not been performed for the purpose of evaluating his symptomatology and a possible link to service.  The Veteran avers that he first hurt his neck while serving aboard the USS Kennedy when he was sucked into an airplane intake.  Although service treatment records reveal no complaints of neck pain or treatment, recent medical evidence demonstrates cervical disc space narrowing, spondylosis, and stenosis, beginning at least in 2004, and the record includes submissions by the Veteran and his family members asserting that he has had neck pain for decades.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's current cervical spine symptoms are related to the claimed incident, or to any other incident in service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current psychiatric disorders, to include the previously identified PTSD and major depressive disorder.

For each diagnosis identified, the examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the disorder had its clinical onset during service or otherwise was due to an event or incident of that service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

If the examiner finds that the Veteran's symptoms do not satisfy the criteria for a diagnosis of PTSD, the examiner should specifically discuss the previous diagnoses of PTSD and reconcile the conflicting findings.  The examiner should also state whether the Veteran's symptoms have satisfied the applicable diagnostic criteria for PTSD at any point during the appeal period-i.e., since October 2010.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  The AOJ should also have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed cervical spine disability.  The examiner is requested to review all pertinent records associated with the record, including lay statements.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a cervical spine disability had its clinical onset during service, during the one-year period following discharge (from November 1975 to November 1976), or is otherwise related to an event or incident of that service, to include the event described by the Veteran in which he was sucked into an airplane intake.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


